Citation Nr: 0738264	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right knee. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from January 1989 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2006.

The Board previously remanded this matter in November 2006.

Private medical records dated in 2006 reflect that the 
veteran has reported that he has left knee pain as a result 
of favoring his right knee.  A claim for a left knee 
disability secondary to service-connected right knee 
degenerative joint disease is referred to the RO for 
appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

VA adjudication regulations and guidelines provide that if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2007); 
Green v. Derwinski, 1 Vet. App. 121 (1991). 

The veteran had VA examinations of the right knee in January 
2003 and in May 2007.  Both examination reports noted that, 
"the veteran lacks flexion beyond 100 degrees."  These 
reports also stated that the veteran "lacks 10 degrees of 
full extension."  However, neither of the VA examination 
reports specifically stated the flexion and extension of the 
right knee in degrees.  Specific range of motion findings are 
necessary in order to properly evaluate the veteran's knee 
disability.
When determining the evaluation of orthopedic disabilities 
that are at least partly rated based upon limitation of 
motion, VA must take into account whether the veteran has 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to factors 
such as pain, weakness, incoordination and excess 
fatigability.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  The 2007 examination report indicated that the 
veteran has pain, weakness and fatigue with repeat range of 
motion but did not estimate the loss of range of motion in 
degrees due to these factors.  

Although the Board sincerely regrets the additional delay to 
the veteran, it is necessary to ensure due process is 
followed and that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to assess the 
current severity of his right knee 
condition.  The claims file, including 
this remand, should be made available to 
the examiner for review prior to the 
examination, and the examiner should 
indicate in the examination report that 
such a review was conducted.

2.   The VA examiner should conduct all 
necessary testing, including range of 
motion studies of flexion and extension of 
the right knee.  Range of motion findings 
should be specifically stated in degrees.  
The examiner must also determine whether 
there is evidence of painful motion, 
weakened movement, excess fatigability, or 
incoordination.  If feasible, the 
additional loss of range of motion due to 
painful motion, weakened movement, excess 
fatigability or incoordination should be 
expressed in terms of degrees of range of 
motion lost due to these factors.  The 
examiner should also comment whether the 
veteran has instability of the right knee 
and should state whether any such 
instability is slight, moderate or severe.  

3.  Following the completion of the 
actions requested above, the claim should 
be readjudicated.  If the claim on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



